Case 4:18-cv-04821 Document 153 Filed on 04/15/21 in TXSD Page 1 of 2
                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                                                                   April 16, 2021
                                                                Nathan Ochsner, Clerk
Case 4:18-cv-04821 Document 153 Filed on 04/15/21 in TXSD Page 2 of 2
